13 N.Y.3d 918 (2010)
895 N.Y.S.2d 297
In the Matter of the Arbitration between NEW YORK STATE OFFICE OF ALCOHOLISM AND SUBSTANCE ABUSE SERVICES et al., Appellants, and
VICTOR ORTIZ et al., Respondents.
Mo. No. 2010-19.
Court of Appeals of New York.
Submitted January 4, 2010.
Decided January 12, 2010.
Motion by Civil Service Employees Association, Inc., Local 1000, AFSCME, AFL-CIO for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.